Appeal by plaintiff (a) from so much of an order as denied in part his motion for an order permitting him to examine all the defendants before trial, and (b) from so much of the same order as denied in part his application for a discovery and inspection of the books, records, accounts and other documents of two corporate defendants. Order, in so far as appeal has been taken therefrom, affirmed, without costs; examination to proceed on five days’ notice. No opinion. Lazansky, P. J., Hagarty, Johnston, Adel and Taylor, JJ., concur.